WANAMAKER, J.
Epitomized Opinion
Lansinger sued Rubber Co. in Portage Common Pleas for injuries received from an explosion in the Rubber Co. building while he was operating a fire apparatus nearby. He alleged that the Co. was negligent in failing to warn him of the presence of the explosive substance. At the trial the Co. requested the court to instruct the jury, if they rendered a' general verdict, to find upon each of the following particular questions of fact and to direct a written finding thereon. 1. After the arrival of the fireman on defendant's premises at the time and place in question, were reasonable warnings given by defendants, its officers, or emlployes to those around or near the benzol tank building, of the danger from benzol tank? 2. If so, did the plaintiff hear such warning ? 3. Was a warning given to move the Kent fire truck from its position near the benzol tank building? 4. If so, how far was the Kent fire truck moved? The trial court refused to make these requests. The Co. excepted. The court’s refusal is assigned as error. In affirming the judgment of the Common Pleas and Court of Appeals for Lansinger, the Supreme Court held; in official syllabus, 27 Abs. 499:
1. “Under Sec. 11463 GC., the interrogatories are limited to the particular questions of fact.”
2. “An interrogatory sought to be submitted under that section, requesting the jury to find as to reasonable warning, reasonable signals, or reasonable care and the like, calls for conclusions of fact, or conclusions of mixed fact and law, and is not authorized by that statute. Brier Hill Steel, 93 OS. 300 approved and followed.